Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 14 June 2021. Claims 1-9, 12-16, 18-20 and 22-24 are pending and have been considered as follows. Claims 10, 11, 17 and 21 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Evans on 05 August 2021.
The application has been amended as follows: 

	Claims should be amended as follows-

6. 	(Currently amended) The method of claim 1, wherein the magnitude of the vehicle top speed limiter is adjusted based on the vehicle being a hybrid vehicle and based on the vehicle being in an autonomous vehicle mode.

7. 	(Currently amended) A system, comprising: 

a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: 
retrieve weather data, road data, sunrise and sunset times, and location data for the one vehicle; 
infer location data of other vehicles of the plurality of vehicles relative to the one vehicle; and Page 4 of 18Application No. 16/363,368 Application Filing Date: March 25, 2019 
Docket No. 84127942adjust [[a]] the speed limiter of a vehicle of the plurality of vehicles to adjust a vehicle top speed and adjust vehicle dynamics features to adjust drivability of [[a]] the vehicle of the plurality of vehicles in response to the weather data, the road data, the sunrise and sunset times, and the location data corresponding to the one vehicle, wherein the vehicle of the plurality of vehicles is any one vehicle of the plurality of vehicles.

9. 	(Currently amended) The system of claim 8, wherein the visibility is reduced in response to the weather data indicating snow or rain, ambient light being less than a threshold ambient light, and the road data indicating a road is winding, and where the 

Allowable Subject Matter
Claims 1-9, 12-16, 18-20 and 22-24 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Andersson (US10410516B1) teaches systems and methods for allowing a remote third party to obtain data from and/or control one or more geofenced vehicles. In some implementations, a method for adjusting desired vehicle operation in a geofenced region may comprise receiving geofencing data from within a vehicle comprising a location tracking system and, upon determining that the vehicle has entered a geofenced region, transmitting a notification to an authority. Upon receiving a request from the authority, the vehicle may perform an action comprising at least one of adjusting an operational parameter of a system within the vehicle impacting movement of the vehicle, adjusting an environmental parameter of a system within the vehicle relating to sensing of the vehicle's surroundings, and transmitting vehicle environmental data to the authority comprising information regarding the vehicle's surroundings.
Further, Vasireddy (US20110050459A1) teaches a method and related device including one or more of the following: determining a current location of the vehicle; determining, for the current location, an appropriate maximum speed which the vehicle should not exceed; determining a current speed at which the vehicle is traveling; 
Still further, Mueller (US20090093927A1) teaches a method for the assistance of a driver of a vehicle during a journey along a road, in which bend data indicating the course of a bend in the road extending in front of the vehicle seen in the direction of travel and road condition data indicating the condition of the road surface disposed in front of the vehicle seen in the direction of travel are determined and a recommended maximum speed allowing a safe driving through the bend is determined with reference to the bend data and to the road condition data.
Still further, Ferguson (US10449967B1) teaches systems and methods of analyzing a target vehicle based on other vehicles are disclosed. One or more computing devices may receive monitoring vehicle driving data collected from vehicle operation sensors within at least one monitoring vehicle by a telematics device. The one or more computing devices may further receive target vehicle driving data from the telematics device of the at least one monitoring vehicle. The one or more computing devices may determine a driving behavior associated with the target vehicle based on an analysis of the monitoring vehicle driving data and the target vehicle driving data. 

In regards to independent claims 1, 7 and 16; Andersson, Vasireddy, Mueller and Ferguson taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

(with respect to claim 1)
adjusting a vehicle top speed limiter in response to a vehicle being arranged within a geofenced area to decrease a vehicle top speed, wherein the vehicle is part of a vehicle fleet that comprises a plurality of vehicles, wherein the plurality of vehicles of the vehicle fleet form a dedicated-short-range-communication network and communicate with each other, wherein each of the plurality of vehicles of the vehicle fleet comprises a speed limiter, wherein the vehicle top speed limiter is the speed limiter corresponding to the vehicle, and wherein the vehicle is the only vehicle of the plurality of vehicles of the vehicle fleet comprising one or more of a solar cell and a wireless modem; and 
adjusting a magnitude of the vehicle top speed limiter to decrease a limiting of the vehicle top speed of the vehicle in response to an override request

(with respect to claim 7)
wherein the plurality of vehicles are part of a vehicle fleet, wherein the plurality of vehicles are in communication with each other, wherein one vehicle of the plurality of 
a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: 
retrieve weather data, road data, sunrise and sunset times, and location data for the one vehicle; 
infer location data of other vehicles of the plurality of vehicles relative to the one vehicle; and Page 4 of 18Application No. 16/363,368 Application Filing Date: March 25, 2019 
Docket No. 84127942adjust the speed limiter of a vehicle of the plurality of vehicles to adjust a vehicle top speed and adjust vehicle dynamics features to adjust drivability of the vehicle of the plurality of vehicles in response to the weather data, the road data, the sunrise and sunset times, and the location data corresponding to the one vehicle, wherein the vehicle of the plurality of vehicles is any one vehicle of the plurality of vehicles.

	(with respect to claim 16)
decrease a first vehicle top speed via a speed limiter to a second vehicle top speed and adjust one or more vehicle dynamics from a first mode to a second mode in response to one or more of the vehicle being arranged in a geofenced area, a traction being less than a threshold traction and a visibility being less than a threshold visibility in the geofenced area, 

wherein the vehicle is the only vehicle of the plurality of vehicles in the vehicle fleet that includes one or more of the solar cell and the wireless modem, 
wherein the vehicle is equipped with the speed limiter and a remainder of the plurality of vehicles in the vehicle fleet are also each equipped with a corresponding speed limiter and 
wherein the instructions further enable the controller to override the speed limiter of the vehicle in response to a siren of the vehicle being activated

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/S.M./Examiner, Art Unit 3667   

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667